DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: see 
(a) “a grid voltage generation means for generating a grid drive voltage  (Grid 192) and a grid cutoff voltage for a grid connection of an electron gun (DAC 164); a switching 
(b) a conversion means for converting the inputs to the grid voltage generation means to an analog input from a digital output of the voltage controlling means (item 114 controls the ADCs 158  and hence 162 and 166 and 166)as claimed in claim 16.
(c) a heater voltage means for generate a heater voltage for the heater connection of the electron gun; and wherein the voltage controlling means generates an input to the heater voltage  means  (item 166 via amplifier 176 heater 184 controlled by 114) as claimed in claim 17.
(d) a command controlling means for converting user inputs to inputs for the voltage controlling means (item 114 controlling high voltage and low voltage sections) as claimed in claim 18 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; 

 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US2018/0270941 A1 by Nighan Jr. et al (Nighan Jr)

Referring to the claim 1 Nighan Jr teaches,  An electron gun driver (See Fig 1 item 17 Dual mode electron gun driver paragraph [0045]), comprising: 
(Nighan Jr  in another embodiment teaches a grid modulator see Fig 11 item 1105+ 1120 regarded as the half bridge driver), comprising: 
a drive circuit (Fig 11 item 1105) configured to generate a grid drive voltage for a grid connection of an electron gun; and (see paragraph [0111])
a cutoff circuit  (item 1125) configured to generate a grid cutoff voltage for the grid connection of the electron gun (See paragraphs [0110] [0111]); and 
a gate driver (item 1110) configured to switch between the grid drive voltage and the grid cutoff voltage (See paragraph [0111]) ; and 

    PNG
    media_image1.png
    560
    551
    media_image1.png
    Greyscale

a drive controller  (See another embodiment : Fig 1 item 110 control system)   configured to generate a pulse input to the drive circuit and cutoff circuit and grid switching signals for the gate driver (See paragraph [0042]).

    PNG
    media_image2.png
    364
    536
    media_image2.png
    Greyscale


Hence, it would be obvious to a person with ordinary skill in the art before the filing date of the instant application to use the different embodiments and teach a grid driver circuit in order to control the pulse rate and pulse dose as desired by the user for various applications of the e-beam by controlling the grid voltage (See paragraph [0111]).

Referring to the claim 2 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan further teaches wherein: the drive circuit further comprises: a drive high voltage power amplifier (Fig 1 item 120 paragraph [0043]) )  configured to provide the grid drive voltage for the half bridge driver circuit, a drive high-speed digital to analog converter (DAC) configured to generate a programming voltage to the drive high voltage power amplifier (Fig 1 item 114 paragraph [0087]), and a drive power switch configured to apply the grid drive voltage to the grid connection; and the cutoff circuit (see paragraphs [0087] and [0088]); and the gate driver is configured to apply grid control signals to the drive power switch and the cutoff power switch. (See also  Fig 11 and the driver power 1115 and cut off power 1120 switches in D1 and it is routine skill of the art to use DAC controller to supply these power switches and paragraphs [0108] to [0112]). 

Referring to the claim 3 Nighan Jr modified reference teaches the electron gun driver of claim 1,  Nighan Jr  teaches the system further comprising: a heater circuit configured to generate a heater voltage for the heater connection of the electron gun (Fig 1 item 135 heater power supply via 130 goes to the heater (See paragraph [0043]), the heater circuit comprising: a heater power amplifier configured to provide the heater voltage to the heater connection of the electron gun (See Fig  1, 7 and paragraph [0043]), a heater high-speed DAC configured to generate a programming signal to the heater power amplifier(see Fig 5 item 515 and paragraph [0058]); and wherein the drive controller is configured to generate a heater input to the heater circuit.  (Fig 1 and 11 and paragraphs [0043] and [0058]).

Referring to the claim 4 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan Jr  teaches the system further comprising: a control circuit (See paragraph [0045] Fig 1 item 165LINAC); a low voltage side controller configured to generate drive control signals for the drive controller; and a capacitor charging power supply (CCPS) controller configured to generate CCPS control signals for a CCPS. (Fig 1 item 115 and Fig 11 to generate the control signals and paragraphs [0051] to [0058]).

Referring to the claim 5 Nighan Jr modified reference teaches the electron gun driver of claim 4, Nighan Jr teaches the system wherein the drive control signals include a fiber optic communication link and a fiber optic trigger link. (Routine skill of the art to convert the Fig 1, 11 item 115 to use the network as desired by user).

Referring to the claim 6 Nighan Jr modified reference teaches the electron gun driver of claim 4, Nighan Jr teaches the system further comprising: an isolation power supply configured to provide voltage isolation between the control circuit and the half bridge driver circuit.  (Fig 1 and 7 where isolation has been shown and also see paragraph [0043] where the modulator 125 supplied a high voltage output to a pulse transformer130 immersed in an insulating tank)

Referring to the claim 7 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan Jr teaches the system wherein the drive controller is configured to adjust an amplitude, a width, and a delay of each pulse generated by the (See paragraphs [0109]-[0112] where it is suggested that a triode electrode gun driver paragraph [0054] teaches the gun driver can be controlled from the control system to alter amplitude, duration and timing of the beam current See paragraph [0042] to [0045]).

Referring to the claim 8 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan Jr further teaches wherein at least one of an amplitude, a width, or a delay of each pulse generated by the grid drive voltage and the grid cutoff voltage are configured to be changed between pulses (See Fig 11 and paragraphs [0108] and [0111]).

Referring to the claim 9 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan Jr teaches the system wherein at least one of an amplitude, a width, or a delay of each pulse generated by the grid drive voltage and the grid cutoff voltage are configured to be changed at a rate of at least 500 pulses per second.  (See Fig 1-3 and paragraph [0052] and hence it is obvious to a person with ordinary skill to control the pulse width as desired using the processor 110).

Referring to the claim 10  Nighan Jr modified reference teaches a system (Fig 1) , comprising: the electron gun driver (Fig 11 )  of claim 1; Nighan Jr  teaches the system a high voltage capacitor; a capacitor charging power supply (CCPS) configured to charge the high voltage capacitor; one or more high voltage side power supplies See Fig 1 to 11 and paragraph [0045] to [0054]  and  [0108]). 

Referring to the claim 11 Nighan Jr modified reference teaches,  a method for controlling an electron gun driver (See Fig 11 and paragraph [0115]), the method comprising: 
setting a grid drive voltage on a drive high voltage power amplifier for a grid connection of an electron gun (See Fig 11 and item 1105 drive circuit and paragraph [0111]) ; 
setting a grid cutoff voltage on a cutoff high voltage power amplifier for the grid connection of the electron gun (Fig 11 item 1125 and paragraphs [0110] and [0111]); and 
switching between the grid drive voltage and the grid cutoff voltage to generate a pulse on the grid connection. (See paragraphs [0052]-[0054] and [0108] to [0112]).

Hence, it would be obvious to a person with ordinary skill in the art before the filing date of the instant application to use the different embodiments and teach the method steps to control the electron gun power in order to control the pulse rate and pulse dose as desired by the user for various applications of the e-beam by controlling the grid voltage (See paragraph [0111]).

Referring to the claim 12 Nighan Jr modified reference teaches the method of claim 11, further comprising: adjusting an amplitude, a width, or a delay of each pulse generated by the grid drive voltage or grid cutoff voltage, wherein at least three different amplitudes, at least three different widths, and at least three different delays can be used. (See paragraphs [0109]-[0112]) where it is suggested that a triode electrode gun driver paragraph [0054] teaches the gun driver can be controlled from the control system to alter amplitude, duration and timing of the beam current  (See paragraph [0042] to [0045] and [0052] to [0054]).

Referring to the claim 13 Nighan Jr modified reference teaches the method of claim 11, further comprising: altering at least one of an amplitude, a width, or a delay of the pulse at a rate of at least 500 pulses per second, wherein each of the amplitude, the width, and the delay can be altered between at least three different values. (See Fig 5 and paragraphs [0052] to [0054] where control system can vary amplitude duration etc.)

Referring to the claim 14 Nighan Jr modified reference teaches at least one non-transitory machine-readable storage medium comprising a plurality of instructions adapted to be executed to implement the method of claim 11. (Fig 1 item 110 teaches a processor and user interface in which all the stored instructions will be processed and executed; see paragraph [0043] [0045] and [0112] and [0113]).  Hence it is obvious to a person with ordinary skill to use a non-transitory machine readable storage mediums of supercomputing machines for using the e beam for various applications.

Referring to the claim 15  NIghan Jr teaches an electron gun driver (See Fig 1, item 175 paragraph [0045]), comprising:
 a grid voltage generation means for generating a grid drive voltage and a grid cutoff voltage for a grid connection of an electron gun (See Fig 11 item 1105 grid power supply and paragraph [0110]); 
item 1110 switch drive) for generating a pulse on the grid connection by switching between the grid drive voltage and the grid cutoff voltage (See paragraph [0111]); and 
a voltage controlling means for generating inputs to the grid voltage generation means and the switching means. (See 1125 grid bias circuit and paragraphs [0111] and [0112])
Hence, it would be obvious to a person with ordinary skill in the art before the filing date of the instant application to use the different embodiments and teach grid driving  circuit in order to control the pulse rate and pulse dose as desired by the user for various applications of the e-beam (See paragraph [0111]).

Referring to the claim 16 Nighan Jr teaches the electron gun driver of method claim 15, further comprising: a conversion means for converting the inputs to the grid voltage generation means to an analog input from a digital output of the voltage controlling means  (See Fig 11 and the driver power 1115 and cut off power 1120 switches in D1 and it is routine skill of the art to use DAC controller to supply these power switches and paragraphs [0108] to [0112]). 

Referring to the claim 17 Nighan Jr teaches the electron gun driver of claim 15, electron gun driver of claim 15, further comprising: a heater voltage means for generate a heater voltage for the heater connection of the electron gun; and wherein the voltage controlling means generates an input to the heater voltage means.  (Fig 1 and 11 and paragraphs [0043] and [0058]).

Referring to the claim 18 Nighan Jr teaches the electron gun driver of claim 15, electron gun driver of claim 15, further comprising: a command controlling means for converting user inputs to inputs for the voltage controlling means. (See Fig 1 and paragraphs [0012] and [0043] teaches system controlling and also Fig 7 and paragraphs [0089]-[0092]).

Referring to the claim 19 Nighan Jr teaches the electron gun driver of claim 15, electron gun driver of claim 15, wherein the electron gun driver is configured to adjust an amplitude, a width, and a delay of each pulse generated by the voltage controlling means, grid voltage generation means, and the switching means, wherein each pulse can be configured to be different from a prior pulse, and each of the amplitude, the width, and the delay can be altered between at least three different values.  (See paragraphs [0109]-[0112] where it is suggested that a triode electrode gun driver paragraph [0054] teaches the gun driver can be controlled from the control system to alter amplitude, duration and timing of the beam current  (See paragraph [0042] to [0045]).

Referring to the claim 20 Nighan Jr teaches the electron gun driver of claim 15, electron gun driver of claim 15, Nighan Jr further teaches wherein the electron gun driver is configured to change at least one of an amplitude, a width, and a delay of each pulse between pulses at a rate of at least 500 pulses per second. (See paragraphs [0109]-[0112] where it is suggested that a triode electrode gun driver paragraph [0054] teaches the gun driver can be controlled from the control system to alter amplitude, duration and timing of the beam current  (See paragraph [0042] to [0045])

Conclusion

Claims 1-20 are rejected

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

See the US Patents/publications;  US 20110080992 US 8693638, US7869561, US20060233297,  US 9254535,  and US10159455.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/23/2021